The State of




                                   Fourth Court of Appeals
                                           San Antonio, Texas
                                               December 15, 2014

                                              No. 04-14-00871-CR

                                        Jamahr Dereginald STANLEY,
                                                 Appellant

                                                         v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 379th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014CR9520W
                                 Honorable Ron Rangel, Judge Presiding

                                                  ORDER
        Pursuant to a plea-bargain agreement, Jamahr Stanley pled nolo contendere to delivery of
a controlled substance and was sentenced to two years imprisonment in accordance with the
terms of his plea-bargain agreement. 1 On November 12, 2014, the trial court signed a
certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Stanley filed a notice of
appeal, the trial court clerk sent copies of the certification and notice of appeal to this court. See
id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has
been filed. See id. 25.2(d).

         “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Stanley does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).



1
    Stanley’s sentence was suspended and he was placed on three years’ community supervision.
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Stanley has the right to appeal is made
part of the appellate record by January 14, 2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court